Citation Nr: 0706107	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of the current 30 percent 
disability rating.  

2.	Entitlement to service connection for a chronic sinus 
disorder.  

3.	Entitlement to service connection for irritable bowel 
syndrome, including as secondary to service-connected PTSD.  

4.	Entitlement to service connection for a chronic sleep 
disorder.  

5.	Entitlement to service connection for a chronic skin 
disorder, secondary to exposure to Agent Orange.  

6.	Entitlement to service connection for a chronic bilateral 
knee disorder.  

7.	Entitlement to service connection for a chronic bilateral 
arm disorder.  

8.	Entitlement to service connection for tremors of the 
hands, secondary to Agent Orange, or service-connected 
malaria.  

9.	Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	PTSD is currently manifested by some impairment in short 
term memory and some impairment of concentration.  He also 
had some mild anxiety and sleep disturbances, but was able to 
sleep up to five hours per day.  He has not demonstrated a 
flattened affect, problems with his speech patterns, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment or abstract thinking.

2.	A chronic sinus disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	Irritable bowel syndrome was not evident during service or 
until many years thereafter, is not shown to have been caused 
by any in-service event, and is not related to a service-
connected disease or injury.

4.	A chronic sleep disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

5.	A chronic skin disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event, including exposure to the 
defoliant Agent Orange.

6.	A chronic bilateral knee disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

7.	A chronic bilateral arm disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

8.	Tremors of the hands were not evident during service or 
until many years thereafter, is not shown to have been caused 
by any in-service event, including exposure to Agent Orange, 
and is not related to a service-connected disability.

9.	A low back disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2006).  

2.	A chronic sinus disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	Irritable bowel syndrome was neither incurred in nor 
aggravated by service, and is unrelated to service connected 
disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

4.	A chronic sleep disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.	A chronic skin disorder was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

6.	A chronic bilateral knee disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

7.	A chronic bilateral arm disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

8.	Tremors of the hands were neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein, and are unrelated to service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  

9.	A low back disorder was neither incurred in nor aggravated 
by service, nor may arthritis of the lumbar spine be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2004, March 2005, and May 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
May 2005, the veteran responded that he had no additional 
evidence to submit.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities for which service connection was claimed on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  With regard to the veteran's 
claim for an increased rating for PTSD, as this claim is 
denied as well, any question regarding the effective date to 
be assigned is also rendered moot.  

Regarding the veteran's claim for a rating in excess of 30 
percent for service-connected PTSD, it is noted that service 
connection was established by rating decision dated in June 
2004, which gave rise to this appeal.  Therefore, the 
propriety of the initial grant is before the Board for 
appellate consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.  

An examination was conducted by VA in March 2004.  At that 
time, the veteran reported having recurrent and intrusive 
distressing thoughts and recollections of the traumatic 
events that he had experienced in Vietnam.  These occurred on 
a weekly basis.  He also had recurrent dreams of firefights 
that had occurred in Vietnam approximately once per month.  
He made efforts to avoid thoughts, feelings, and 
conversations that were associated with the traumatic events 
as well as activities that would arouse recollections.  He 
had markedly diminished interest in significant activities 
and feelings of detachment from others.  He had a restricted 
range of affect and stated that he had difficulty staying 
asleep when he went to bed.  He was able to sleep about four 
to five hours per night, but sometimes needed to sleep during 
the day due to his work schedule.  He also complained of 
irritability or outbursts of anger approximately once per 
month, and reported being hypervigilant.  On mental status, 
he evidenced no impairment in his thought processes or 
communication ability.  There were no delusions, 
hallucinations or inappropriate behavior.  He was able to 
make adequate eye contact with the examiner.  He did not have 
suicidal or homicidal thoughts, plans or intent.  He was able 
to maintain personal hygiene and other basic activities of 
daily living.  He was oriented to person, place and time, but 
said that it was Friday when the examination was actually 
performed on a Thursday.  He evidenced some impairment of his 
ability to concentrate and in both long and short term 
memory.  He did not engage in obsessive or ritualistic 
behavior that would interfere with routine activities.  Rate 
and flow of speech were appropriate, with no panic attacks.  
His mood during the examination was characterized by mild 
anxiety.  He had mild impairment of impulse control, losing 
his temper about once per month.  He also reported a 
decreased libido.  The diagnosis was PTSD, chronic.  

For the veteran to warrant a 50 percent rating for his PTSD 
he would have to demonstrate symptoms such as a flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The VA examination shows that he demonstrates 
some impairment in short term memory and some impairment of 
concentration.  He also had some mild anxiety and sleep 
disturbances, but was able to sleep up to five hours per day.  
He has not demonstrated a flattened affect, problems with his 
speech patterns, panic attacks, difficulty in understanding 
complex commands, impaired judgement or abstract thinking, 
many symptoms of which he would have to manifest in order to 
meet the criteria for a 50 percent rating for PTSD.  Under 
these circumstances, as he has not met the criteria for a 
higher rating, his appeal must be denied.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  The diseases are set forth in 
38 C.F.R. § 3.309(e).  Aside from these presumptive 
provisions, service connection might be established by 
satisfactory proof of direct service connection. See Combee 
v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2001) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is claiming service connection for numerous 
disorders, including a chronic sinus disorder, chronic 
irritable bowel syndrome, a chronic sleep disorder, a chronic 
skin disorder, a chronic bilateral knee disorder, a chronic 
disorder of the upper extremities, a disability manifested by 
tremors of the hands and a chronic low back disorder.  Two of 
these disorders, the skin disability and tremors of the 
hands, he claims as being related to exposure to the 
defoliant Agent Orange during service.  Additionally, he 
claims irritable bowl syndrome as being secondary to his PTSD 
and the disability manifested by tremors of the hands to be 
related to service connected malaria.  After review of the 
entire evidence of record, which includes private and VA 
treatment records as well as VA examinations conducted in 
April 2004 and March 2005, the Board is of the conclusion 
that there is no basis to establish service connection for 
any of these claimed conditions.  

Regarding service connection for the sinus disorder, sleep 
disorder, bilateral knee disorder, upper extremity disorder, 
and back disorder, it is noted that review of the service 
medical records shows not complaint or manifestation of any 
of these disabilities while the veteran was on active duty.  
Post-service medical records show treatment dating from 
approximately 1999, and while the veteran's private doctor of 
osteopathy, in a July 2004 statement, indicated that he was 
told many of these disabilities were manifested since 
service, this doctor did not begin to treat the veteran until 
1999 many years after service.  It is noted that the mere 
recitation of an uncorroborated medical history does not 
constitute competent medical evidence of a connection with 
service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The 
veteran has manifested degenerative changes in his lumbar 
spine, but these findings date from a 2003 MRI study, which 
is not within the one year presumptive period for arthritis.  
Neither is there a medical opinion relating any of these 
remote disabilities with the veteran's period of active duty.  
As such, service connection must be denied.  

Regarding the veteran's claim for a chronic skin disorder, it 
is noted that the service medical records show that the 
veteran was treated for tinea cruris while on active duty in 
May 1970.  More recently, in 2001, he was found to have a 
rash on his left arm, which he believes is related to 
exposure to Agent Orange while on active duty.  An 
examination was conducted by VA in April 2004 that included a 
diagnosis of xerosis.  This is not a disability that may be 
presumed to be related to Agent Orange exposure.  At the time 
of the examination the examiner commented that no tinea 
cruris could be identified and that the current skin disorder 
was less likely than not related to tinea cruris for which 
the veteran was treated during service.  Under these 
circumstances, as the veteran does not have a skin disorder 
that may be related to service or to Agent Orange exposure 
during service, the claim must be denied.  

The veteran is also seeking service connection for a 
disability manifested by tremors of the hands, which he 
believes is related to either Agent Orange exposure or to his 
service-connected malaria.  Review of the records shows no 
complaints of hand tremors during service and, on examination 
by VA in March 2005, the examiner rendered an opinion that 
the hand tremors that the veteran was experiencing were not 
related to nor aggravated by his service-connected malaria.  
Hand tremors are not disabilities for which service 
connection may be presumed as being due to Agent Orange 
exposure.  Under these circumstances, service connection must 
be denied.  

Finally, the veteran is experiencing irritable bowel syndrome 
that, he believes, is related to his service-connected PTSD.  
Review of the record shows no complaints or manifestations of 
a chronic gastrointestinal disorder while the veteran was on 
active duty.  He was treated for a gastrointestinal bleed on 
hospitalization by VA in August 2004.  At that time, there 
was no opinion rendered of a relationship with service or to 
either of the veteran's service connected disabilities.  On 
examination by VA in April 2004, the examiner commented that 
the veteran's symptoms of abdominal pain and bowel 
irregularity were due to some mild irritable bowel syndrome, 
but that the service medical records showed no treatment for 
this disability.  After review of the evidence and medical 
literature, the examiner rendered an opinion that it was less 
likely than not that the veteran's PTSD aggravated the 
irritable bowel syndrome.  As such, service connection is 
denied.  


	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating for post-traumatic stress disorder (PTSD) 
in excess of the current 30 percent disability rating is 
denied.  

Service connection for a chronic sinus disorder is denied.  

Service connection for irritable bowel syndrome, including as 
secondary to service-connected PTSD, is denied.  

Service connection for a chronic sleep disorder is denied.  

Service connection for a chronic skin disorder, secondary to 
exposure to Agent Orange, is denied.  

Service connection for a chronic bilateral knee disorder is 
denied.  

Service connection for a chronic bilateral arm disorder is 
denied.  

Service connection for tremors of the hands, secondary to 
Agent Orange, or service-connected malaria, is denied.  

Service connection for a low back disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


